UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):July 15, 2009 International Star, Inc. (Exact name of registrant as specified in its charter) Nevada 000-28861 86-0876846 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1818 Marshall Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(318) 464-8687 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) International Star, Inc. (“we”, “us” or the “Company”) files this report on Form 8-K to report the following: Item 2.02Results of Operations and Financial Condition. The Company hereby furnishes its July 15, 2009, press release announcing the results of testing performed on geological samples taken from our mining claims located in the Detrital area of the Black Mountainsin Mohave County, Arizona. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 7.01Regulation FD Disclosure. See Item 2.02. Results of Operations and Financial Condition. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated July 15, 2009 SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 15, 2009 INTERNATIONAL STAR, INC. By:/s/ Jacqulyn B. Wine Jacqulyn B. Wine, Secretary & Treasurer
